            Case 1:19-cv-11195-RA Document 29 Filed 10/27/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 10-27-20


 DONTAE T. DAVIS,

                             Plaintiff,
                                                               No. 19-cv-11195 (RA)
                        v.
                                                                       ORDER
 SANSEI, INC.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On December 13, 2019, the Court scheduled an initial status conference in this case and

directed the parties to submit a joint letter and proposed case management plan. See Dkt. 3. For

various reasons, the initial conference and the deadlines to submit a joint letter and case

management plan were adjourned on several occasions, see Dkts. 13, 15, 17, 19, 21. On September

28, 2020, Defendant answered the Complaint. See Dkt. 27.

       No later than November 20, 2020, the parties are directed to submit a joint letter updating

the Court as to the status of this case and indicating whether an initial status conference would be

valuable at this time. The letter is not to exceed five (5) pages, and shall provide the following

information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity’s members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;
              Case 1:19-cv-11195-RA Document 29 Filed 10/27/20 Page 2 of 2




         4.      A brief description of any discovery that has already taken place, and/or
                 that which will be necessary for the parties to engage in meaningful
                 settlement negotiations;

         5.      A brief description of prior settlement discussions (without disclosing the
                 parties’ offers or settlement positions) and the prospect of settlement;

         6.      The estimated length of trial; and

         7.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

         Also by November 20, 2020, the parties shall jointly submit to the Court a proposed case

management plan and scheduling order. A template for the order is available at

https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with the Court’s Electronic

Case Filing (ECF) Rules & Instructions, which were updated on February 1, 2019, and are

available at https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual

Rules and Practices with respect to communications with Chambers and related matters.

SO ORDERED.

Dated:        October 27, 2020
              New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge




                                                        2
